

Exhibit 10.16
January 18, 2008


Employment Letter
Allen A. Perron
123 14th Avenue
 Kirkland, WA 98033


Dear Mr. Perron:
Please allow this letter to serve as the entire agreement between Better
Biodiesel, Inc., d/b/a GeoBio Energy, Inc. (the “Company”) and you, Allen A.
Perron (the “Employee”) with respect to certain aspects of your employment with
the Company (the “Employment Latter”).  The Company acknowledges and agrees that
Mr. Perron is an independent Business Consultant serving other clients.
Beginning Date
The Employee will work for the Company beginning on January 18, 2008.
Responsibilities
Employee will serve as the Company’s Chief Financial Officer (CFO). Employee
will be responsible for corporate accounting, financial statements and
disclosures, system of internal controls, relations with independent CPA’s, and
the filing of financial documents with the Securities and Exchange Commission.
Compensation
Salary:  $150 per hour (“Salary”).  Upon signing this agreement, the Company
will pay a $2,500 retainer to the Employee to be applied to future hours worked.
Employee will submit hours worked every two weeks and Company will pay for such
hours within 30 calendar days.
Cash Bonus:  Availability and amount of bonus is discretionary on the part of
GeoBio Energy, Inc. and its Board of Directors.
Equity:  As of the date of this Employment Letter, the Company shall grant to
the Employee, warrants representing 1% of the outstanding shares as of January
17, 2008 with an exercise price equal to the closing price as quoted in the
public market as of that day. Or if no trading took place on that day, the
closing price on the last day that a trade was made.  The warrants will vest:
ten percent (10%) upon signing this agreement; 10% immediately subsequent to
meeting each significant SEC filing requirement (i.e. 10Q, 10K, 8K with
financial statements or pro forma financial statements or any registration
statement) and 10% for any payment for services not made within 45 days of
employee’s bill date.   The remaining unvested warrants will vest one year from
the date of this agreement.   The warrants may be exercised on a cash or
cashless basis.  The warrants shall expire three (3) years from the date that
the warrants are granted.
Other Compensation Provisions:
The Company recognizes that Mr. Perron is an independent Business Consultant
serving other clients. During the course of the Employee’s engagement hereunder,
the Employee will remain a consultant serving other clients. Employee will
endeavor to do so in a manner that will not detract from his responsibilities
under this agreement.  The Company acknowledges and consents to such
arrangement.
Benefits
The Employee will be eligible for any Company employment retirement and/or
401(k) plan and for vacation and holidays consistent with the Company’s policy
as it applies to senior management, and the Employee will be exempt from any
delay periods required for eligibility.
The Employee must receive written evidence that the Company maintains directors’
and officers’ insurance to cover Employee in an amount reasonably acceptable to
the Employee at no additional cost to the Employee, and the Company will
maintain such insurance at all times while this agreement remains in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Employee.
Termination
The Company may terminate the Employee’s employment for any reason upon at
least30 days’ prior written notice to the Employee, such termination to be
effective on the date specified in the notice, provided that such date is no
earlier than 30 days from the date of delivery of the notice.  Likewise, the
Employee may terminate his or her employment for any reason upon at least 30
days’ prior written notice to the Company, such termination to be effective on
the date 30 days following the date of the notice.  The Employee will continue
to render services and to be paid during such 30-day period, regardless of who
gives such notice.  The Employee may terminate this agreement immediately if the
Company has not remained current in its obligations under this letter or the
Company engages in or asks the Employee to engage in or to ignore any illegal or
unethical conduct.
This agreement will terminate immediately upon the death or disability of the
Employee.  For purposes of this agreement, disability will be as defined by the
applicable policy of disability insurance or, in the absence of such insurance,
by the Company’s Board of Directors acting in good faith.




Miscellaneous
This agreement contains the entire agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.
The Company agrees to allow Employee to use the Company’s logo and name in
marketing materials for the sole purpose of identifying the Company as a current
or past client of Mr. Perron. Mr. Perron will not use the Company’s logo or name
in any press release or general circulation advertisement without the Company’s
prior written consent.
The provisions in this agreement concerning the payment of salary, bonus and
equity will survive any termination or expiration of this agreement.
The terms of this agreement are severable and may not be amended except in a
writing signed by the parties.  If any portion of this agreement is found to be
unenforceable, the rest of this agreement will be enforceable except to the
extent that the severed provision deprives either party of a substantial portion
of its bargain.
This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Washington, without giving effect to
conflicts-of-laws principles.
Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.
Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.
Sincerely yours,
 
      Better Biodiesel, Inc.




    ________________________________
      Name: David M. Otto
      Title: Director, Authorized Officer
      Acknowledged and agreed by:


    EMPLOYEE:
    Allen A. Perron




  _________________________________
         Allen A. Perron


Date: 1/18/07

 
 

--------------------------------------------------------------------------------

 
